   Case 2:20-cv-03238-JFW-MAA Document 16 Filed 04/21/20 Page 1 of 2 Page ID #:356



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.        CV 20-3238-JFW(MAAx)                                               Date: April 21, 2020

Title:          To Be Limited Partnership -v- Jude Hudson et al

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Shannon Reilly                                  None Present
                Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                  ORDER TO SHOW CAUSE WHY THIS ACTION
                                            SHOULD NOT BE DISMISSED PURSUANT TO FORUM
                                            SELECTION CLAUSE

       On April 7, 2020, Plaintiff To Be Limited Partnership (“Plaintiff”) filed a Complaint, and on
April 20, 2020, filed a First Amended Complaint against Defendants Jude Hudson and Rosalie
Hudson and nominal Defendants Paragon Technology & Development, Inc. and Gatsby
Enterprises, Inc. The Court tentatively concludes that the allegations in the First Amended
Complaint in large part arise out of the transactions evidenced or contemplated by the Amended
and Restated Promissory Note attached as Exhibit A to the First Amended Complaint. See First
Amended Complaint at ¶¶ 16, 17, 19, 23, 24, 25, 26, 30, 31, and 32. The Amended and Restated
Promissory Note contains a broad forum selection clause which provides:

         Borrower [Paragon Technology & Development, Inc. and Gatsby Enterprises, Inc.]
         and Lender [To Be Limited Partnership] hereby expressly agree that in the event any
         actions or other legal proceedings are initiated by or against Borrower or Lender
         involving any alleged breach of failure by any party to pay, perform or observe any
         sums, obligations, or covenants to be paid, performed or observed by it under this
         Note or the Pledge Agreement, or involving any other claims or allegations arising out
         of the transactions evidenced or contemplated by this Note or the Pledge Agreement,
         regardless of whether such actions or proceedings shall be for damages, specific
         performance, or declaratory relief or otherwise, such actions or proceedings shall be
         brought in Los Angeles County, California; and Borrower and Lender hereby submit
         to the exclusive jurisdiction of the state of California for such purposes and agree that
         the venue of such actions or proceedings shall properly lie in Los Angeles County,
         California; and Borrower and Lender hereby waive any and all defenses in such
         jurisdiction and venue.


                                               Page 1 of 2                         Initials of Deputy Clerk sr
   Case 2:20-cv-03238-JFW-MAA Document 16 Filed 04/21/20 Page 2 of 2 Page ID #:357



First Amended Complaint, Ex. A at ¶ 18. The forum selection clause requires that actions involving
“allegations arising out of the transactions evidenced or contemplated by [the Amended and
Restated Promissory Note]” be filed in California state court, not federal court.
Doe 1 v. AOL LLC, 552 F.3d 1077, 1081-82 (9th Cir. 2009)

        Accordingly, Plaintiff is hereby ordered to show cause, in writing, no later than April 22,
2020 why this action should not be dismissed pursuant to the forum selection clause. No oral
argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P.
78; Local Rule 7-15. The Order will stand submitted upon the filing of the response to the Order to
Show Cause. Failure to respond to the Order to Show Cause will result in the dismissal of this
action.




      IT IS SO ORDERED.




                                           Page 2 of 2                        Initials of Deputy Clerk sr
